DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 5839389) in view of Keller (US 1112068).
Regarding claim 1, Fujii teaches an animal feeder, comprising: a hopper adapted to hold animal feed (feeding tank 124), and wherein the hopper includes an upper portion with an open top and lower portion with an open bottom (col. 7, ll. 45-46); a feed pan having an upper rim and a bottom surface (bottom plate 125, fig. 9(A); a support structure between the hopper and the feed pan (rear wall 123), such that the open bottom of the hopper is suspended directly above the feed pan (fig. 9(A)); a bump cone having an upper portion, a lower edge, and an outer surface including a diameter, D2 (adjusting member 134); wherein the bump cone is suspended in the hopper so as to create a gap G between D1 and D2 (fig. 9(A)); wherein the bump cone is suspended in the hopper with a device (ring 132) enabling the bump cone to swing a pendulum motion relative to the hopper funnel (col. 8, ll. 28-32); wherein the lower edge of the bump cone is accessible between the open bottom of the hopper and the upper rim of the feed pan, such that when an animal nudges the lower edge of the bump cone, the gap G widens, allowing feed to fall from the hopper and into the feed pan (col. 8, ll. 28-32, fig. 11) but fails to teach a hopper funnel disposed within the lower portion of the hopper, the hopper funnel including a funnel opening with a diameter, D1. However, Keller teaches a hopper funnel (baffle plate 10) disposed within the lower portion of the hopper, the hopper funnel including a funnel opening with a diameter (pg. 1, ll. 57-62 and pg. 2 ll. 30-36). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujii’s feeder with a baffle plate as taught by Keller to prevent grain flowing in a mass to the discharge spout.
Regarding claim 3, Fujii as modified by Keller teaches the invention substantially as claimed but fails to teach wherein the device enabling the bump cone to swing a pendulum motion is implemented with a multi-axis joint (col. 8, ll. 37-40).
Regarding claim 5, Fujii as modified by Keller teaches the invention substantially as claimed and Fujii further teaches a diverter structure extending upwardly from the bottom of the feed pan (triangular element located in plate 125, fig. 9(A)).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Keller, as applied to claim 1 above, further in view of Winkler (US 1498220).
Regarding claim 2, Fujii as modified by Keller teaches the invention substantially as claimed but fails to teach wherein the device enabling the bump cone to swing a pendulum motion is implemented with a spring. However, Winkler teaches a device enabling a bump cone to swing in a pendulum motion implemented with a spring (light helical spring 19, pg. 2 ll. 35-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujii’s feeder with a spring as taught by Winkler to allow unusually large particles of feed to pass.
Regarding claim 4, Fujii as modified by Keller teaches the invention substantially as claimed but fails to teach wherein the device enabling the bump cone to swing a pendulum motion is implemented with a length of flexible material. However, Winkler teaches a device enabling a bump cone to swing in a pendulum motion implemented with a length of flexible material (light helical spring 19, pg. 2 ll. 35-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Keller, as applied to claim 1 above, further in view of Braden (US 3677230).
Regarding claim 6, Fujii as modified by Keller teaches the invention substantially as claimed but fails to teach wherein the bump cone includes sidewalls with apertures penetrating therethrough. However, Braden teaches a bump cone including sidewalls with apertures penetrating therethrough (64A, col. 2, ll. 44-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fujii’s bump cone with apertures as taught by Braden to allow the impact members to be easily replaced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647